Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 8/23/22.  As directed by the amendment: claims 11, 15, 19, 21, and 29 have been amended, claims 16-18 have been cancelled, and no claims have been added.  As per below, the application is in condition for allowance of claims 11-15 and 19-30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed seal test scissor assembly, the prior art does not disclose, either alone or suggest in combination, a seal test scissor assembly including a first scissor frame, a second scissor frame, a fulcrum point, and a biasing mechanism, wherein when the scissor assembly is in a closed position, the biasing mechanism is in a relaxed state, wherein the seal test scissor assembly is configured to be used with a mask assembly as set forth in independent claim 11.
The closest prior art references of record are: Meier, Jr. (4,850,110), Wei (5,357,678), Magidson et al. (4,873,972), Patil et al. (10,843,015), Morelli et al. (8,443,806), Mashiko (2015/0107596),and Osendorf et al. (5,647,356).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 11.  Meier and Wei are directed towards scissor assemblies but are not configured to be used with a mask assembly.  In the context of the instant application ‘configured to be used with a mask assembly’ would not include using the scissors to cut the mask assembly.  Magidson, Patil, Morelli, Mashiko, and Osendorf are all directed towards respiratory mask testing systems but do not utilize a seal test scissor assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785